DETAILED ACTION
Notice to Applicant
In the amendment dated 2/15/2022, the following has occurred: Claim 21 has been amended.
Claims 2-6 and 8-21 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim should read “wherein the first surface comprises …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 2-21 are rejected under 35 U.S.C. 102/103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.) and/or Lee2 (US 2017/0104196 to Lee et al.).
	Regarding Claim 21, Lee teaches:
a battery pack comprising a case with a cell accommodation portion (Fig. 3)

    PNG
    media_image1.png
    872
    571
    media_image1.png
    Greyscale

a first surface defining an upper portion of the case forming a large flat area functioning as a support surface in the sense that it could support the case if it were placed upside down (see the surfaces running around the edges and across the width of the battery pack
output terminals protruding upward from a first side of an upper portion of the case, wherein the output terminals protrude from first height-difference surfaces stepped downward from first surfaces sticking up off the top of the casing to provide walls around sensitive parts of the battery pack (Fig. 3)
second height-difference surface(s) raised above the first-height difference surfaces which includes a terminal connection, seen in Fig. 2, electrically connecting the battery packs, and interpreted to be a “communication terminal” by virtue of electrically communicating with the 
	Insofar as Lee does not explicitly disclose that the connection seen in Fig. 2 is a “communication terminal,” such communication terminals were known in the art and would have been an obvious feature to include in the middle of the upper surface of the cells. See Ripoll Anton for an example of a conventional battery in the art wherein the middle contains the various openings for vents, electrolyte filling, or monitoring devices. Also see Lee2, cited here for evidence that placing the communication terminal on top of a “second height difference” surface that is higher than the terminal surface but lower than the uppermost surfaces, was obvious even if its not depicted unambiguously in Lee. Compare Fig. 2 of Lee with Fig. 1 of Lee2, showing a raised surface underneath the protruding communication terminal. 
	Although Lee might not explicitly teach “the first surface having a greater area than the first height-difference surfaces,” it is not clear that the sum total area of the topmost surfaces are not the largest “surface” at an upper side. But it further would have been obvious to one of ordinary skill in the art to change the shape of ridges and surfaces on the top of the battery pack, including providing an upper surface that extends for a greater area than either of the “height-difference surfaces,” with the motivation simply to change the shape out of aesthetic considerations, to elongate the battery, or to provide thicker support surfaces for protecting the top elements like the terminals/vent/communication terminals on the top surface. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior 
	Regarding Claim 2, Lee teaches:
wherein the output terminals comprise first and second output terminals and the first height-difference surfaces are on both outermost lateral sides along the first side in a left-right direction of the battery pack in which the first and second output terminals are spaced apart (Fig. 3)
	Regarding Claim 3, Lee teaches:
wherein the first surface comprises a pair of first surfaces on both sides of a second height-difference surface stepped downward from the pair of first surfaces which is between the pair of first surfaces (Fig. 3)
	Regarding Claim 4, Lee teaches:
wherein the second height-difference surface is at a center position, in the broadest reasonable interpretation of the phrase, of the first side in the left-right direction of the battery pack (Fig. 3)
	Regarding Claim 7, Lee teaches:
wherein the first surfaces are much higher than a variety of surfaces in the middle of the battery pack, but wherein it would have been obvious to one of ordinary skill in the art that the relative heights of the surfaces are limited by the height of the protruding elements relative to the upper first surfaces which protect the top of the battery pack
	Lee appears to teach middle surfaces higher than the outer side surfaces on which the terminals rest. It would have been obvious to arrange the surfaces at any arbitrary heights with the proviso that the top of the protruding elements not exceed the first surfaces. It would have been obvious to one of ordinary skill in the art to place the terminal surfaces on the outermost sides below the middle surface(s) if, for example, using taller terminals relative to middle elements like valves. 
Regarding Claim 8, Lee teaches:
wherein the first height-difference surfaces are on both lateral outer sides of the pair of first surfaces (Fig. 3)
	Regarding Claim 9, Lee teaches:
wherein the case comprises a front case and a rear case facing each other and coupled to each other in a front-rear direction, and the rear case is thicker than the front case (Figs. 2-3, para 0059)
	Regarding Claim 10, Lee teaches:
wherein the output terminals are on the rear case at positions biased toward the front case (Fig. 4)
	Regarding Claim 11, Lee teaches:
wherein the terminals are at center positions in a thickness direction of the battery pack parallel to the front-rear direction (Fig. 4)
	Regarding Claim 12, Lee teaches:
wherein a second surface inclined with respect to the first surface is on a second side of a lower portion which is opposite the first side of the battery pack (Fig. 3)
	Regarding Claim 13, Lee teaches:
wherein support ribs protrude from the second surface of the second side to form a flat bottom surface as a support base of the battery pack (Fig. 3, bottom corner)
	 
Claims 5 and 6 are rejected under 35 U.S.C. 102/103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.) in further view of Ichikawa (US 2016/0351869 to Ichikawa et al.) and/or Aizawa (US 2018/0151859 to Aizawa).
	Regarding Claim 5
wherein the second height-difference surface includes a terminal connection, seen in Fig. 2, electrically connecting the battery packs, and interpreted to be a “communication terminal” by virtue of electrically communicating with the other battery packs 
	While Lee does not explicitly teach “an exhaust duct coupled from the pressure regulating valve to an adjacent battery pack,” such ducts were known in the art. See Ichikawa and Aizawa which teach conventional exhaust ducts known in the art down the center of a stack of batteries. A review of the instant specification indicates that the instantly claimed exhaust ducts are mentioned by name in the instant specification, but no particular embodiment is described or depicted. These ducts are interpreted to be enabled by the instant specification, but that the ordinary skill in the art is high, such that one having such skill would be able to implement a duct despite a lack of description and no drawings showing how it is arranged with respect to the other elements. It therefore would have been obvious to one of ordinary skill in the art to include an exhaust duct for exhausting gases released from  batteries at a safe location in order to improve the safety of the battery pack, as was conventionally known in the art. 
	Regarding Claim 6, Lee teaches:
a pair of barrier ribs (e.g. G11) on the second height-difference surface, the communication terminal being between the pair of barrier ribs (Fig. 3)
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.) and/or Lee2 (US 2017/0104196 to Lee et al.), in further view of Berthe De Pommery (US 2016/0359174).
	Regarding Claims 14-16, Lee does not teach:
front and rear assembly portions that form complementary shapes at four corner positions on the front and rear


    PNG
    media_image2.png
    655
    676
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include projecting/grooved complementary assembly portions on the front and rear portions of the Lee case with the motivation to enhance the fit and stability of the battery packs, including to include four embossed and four engraved complementary assembly portions at four corners of the battery pack. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is . 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0351881) in view of Ripoll Anton (US 2002/0021107 to Ripoll Anton et al.) and/or Lee2 (US 2017/0104196 to Lee et al.), in further view of Stocchiero (US Patent No. 6,572,999).
	Regarding Claims 17-20, Lee does not teach:
front and rear paired ribs that protrude from the sides of the case and extend in mutually-facing directions and that are arranged from left to right
	Stocchierio teaches a honeycomb rib pattern that reinforces the side walls of a battery pack (Fig. 5, column 4). It would have been obvious to one of ordinary skill in the art to use a honeycomb as taught in Stocchiero to reinforce the side walls of Lee. Such a pattern would meet the claim limitations requiring pairs that extend in mutually-facing direction and are arranged from left to right. 

Response to Arguments
Applicant’s arguments submitted 2/15/2022 have  been considered but do not place the application in condition for allowance. Applicant has amended the claims such that the first and second height-differences are at different positions relative to the each other, and in order to overcome the § 112 rejections. Upon further consideration, the uppermost surfaces of Lee form a “first surface” as claimed. Although they may or may not form a “largest flat area” on the first side, it would have been obvious to change their dimensions to be thicker such that they form a “largest flat area” that “stably support” the battery in certain positions.  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04 IV A-B. The Office also points to Lee2 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723